ORDER
This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and the Respondent, Ronald G. Ray, a member of the Bar of the District of Columbia but not of Maryland, to suspend the Respondent indefinitely from practicing law in the courts of this State.
The Court having considered the Petition, it is this 8th day of August, 1996,
ORDERED that the Respondent, Ronald G. Ray, be and he hereby is suspended indefinitely from the practice of law in the State of Maryland; and it is further
ORDERED that the Clerk of this Court, pursuant to Rule BV13bl, shall place the name of Ronald G. Ray on a list maintained in this Court of non-admitted attorneys who are excluded from exercising in any manner the privilege of practicing law in this State; and it is further
*255ORDERED that a copy of this Order shall be forwarded to the State Court Administrator to be maintained with the docket of out-of-state attorneys who are denied special admission to practice under Rule 14 of the Rules Governing Admission to the Bar of Maryland.